DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The abstract of the disclosure is objected to because its 165 word count exceeds the MPEP abstract word count limit of 150 words.  
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.







Correction of the abstract is required.  See MPEP § 608.01(b).

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim limitation phrase of “a user’s view of claim” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 – 4, 16 – 18, 20 are rejected under 35 U. S. C. 102(b) as being anticipated by Spero (US 7199767 B2).

    PNG
    media_image1.png
    468
    733
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    444
    389
    media_image2.png
    Greyscale

Regarding claim 1, Spero discloses a system for enhancing a user’s view comprising: 
hardware (camera, Figure 2, element 25) (column 7, lines 17 - 21) configured to define observation point(s) or region(s); and 
hardware (CPU and addressable pixelated screen (APS), Figure 1, elements 10 and Figure 2, element 29, respectively) (column 6, lines 27 and 28) (column 7, line17) configured to reduce light transmission through one or more first area(s) of a screen to reduce light at said observation point(s) or region(s), based on whether said light transcends a threshold limit of luminance at said observation point(s) or region(s) (column 6, lines 51 - 65); 
wherein said threshold limit is based, at least in part, on environmental light information (column 9, lines 40 – 46); and 
wherein said hardware capable of reducing light transmission is configured to allow other light passing through the screen (column 19, lines 19 – 25), without reducing it, through one or more additional areas(s) of said screen (column 19, lines 33 - 42).
Regarding claim 2, Spero discloses the system for enhancing a user’s view, wherein the system is configured to provide virtual objects using augmented reality hardware (column 19, lines 63 - 67) (column 20, lines 1 - 7).
Regarding claims 3 and 4, which recite the same limitations, Spero discloses the system for enhancing a user’s view, wherein the system is configured to provide virtual objects using shifted reality hardware (column 22, lines 43 - 51).
Regarding claim 16, Spero discloses the system for enhancing a user’s view, wherein the system is configured to allow said user to set said observation point(s) or region(s) by using a device(s) (face panel, Figure 3, element 50) (column 8, lines 18 - 20) and/or control(s) comprised in a passenger-carrying vehicle (column 4, lines 39 - 42).
Regarding claim 17, Spero discloses the system for enhancing a user’s view, wherein the device(s) (CPU, Figure 1, element 10) and/or control(s) is a device that controls a function of a motor vehicle other than said enhancing (column 6, lines 26 – 39).
Regarding claim 18, Spero discloses the system for enhancing a user’s view, wherein the system augments at least part of said first area(s) based on potential danger posed by an object (column 19, lines 63 - 67) (column 20, lines 1 - 7). 
Regarding claim 20, Spero discloses a method for enhancing a user’s view (column 3, lines 33 – 43) comprising the following steps: 
providing a device (APS), Figure 1, element 14) for enhancing a user’s view, comprising: 
hardware (camera, Figure 2, element 25) (column 7, lines 17 - 21) configured to define observation point(s) or region(s); shifted reality hardware; and
hardware (CPU and addressable pixelated screen (APS), Figure 1, elements 10 and Figure 2, element 29, respectively) (column 6, lines 27 and 28) (column 7, line17) configured to reduce light transmission through one or more first area(s) of a screen to reduce light at said observation point(s) or region(s), based on whether said light transcends a threshold limit of luminance at said observation point(s) or region(s); 
wherein said threshold limit is based, at least in part, on environmental light information (column 9, lines 40 – 46); and 
wherein said hardware capable of reducing light transmission is configured to allow other light passing through the screen (column 19, lines 19 – 25), without reducing it, through one or more additional areas(s) of said screen (column 19, lines 33 - 42); and 
creating virtual objects using said shifted reality hardware (column 22, lines 43 - 51).

Allowable Subject Matter

Claims 5 - 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 5, and claims 6 - 15 which depend therefrom, the prior art made of record neither shows nor suggests the system for enhancing a user’s view, wherein the system is configured to add margins of shading around at least one of said first area(s).
Regarding claim 19, the prior art made of record neither shows nor suggests the system for enhancing a user’s view, wherein the system comprises a plurality of light-diverting components, and wherein the system is configured to use said light-diverting components to create an image enhancing the visibility of an object by diverting light emanating from the object and transmitting it to a location different from where it would arrive without creating said image.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF